UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	February 28, 2015 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 2/28/15 (Unaudited) COMMON STOCKS (95.4%) (a) Shares Value Aerospace and defense (1.5%) BAE Systems PLC (United Kingdom) 13,955 $114,616 United Technologies Corp. 875 106,671 Airlines (0.6%) Japan Airlines Co., Ltd. (Japan) (UR) 2,900 89,307 Automobiles (2.2%) Daimler AG (Registered Shares) (Germany) 1,384 133,984 General Motors Co. 2,625 97,939 Nissan Motor Co., Ltd. (Japan) 7,900 83,636 Banks (4.0%) Bank of Nova Scotia (Canada) 1,607 85,884 Bank of Queensland, Ltd. (Australia) 8,604 93,783 Commonwealth Bank of Australia (Australia) 900 64,576 JPMorgan Chase & Co. 2,683 164,414 Natixis SA (France) 11,899 86,152 Wells Fargo & Co. 1,555 85,198 Beverages (3.9%) Anheuser-Busch InBev NV (Belgium) 1,379 175,458 Coca-Cola Enterprises, Inc. 2,430 112,266 Dr. Pepper Snapple Group, Inc. 1,596 125,749 PepsiCo, Inc. 1,555 153,914 Capital markets (1.5%) Carlyle Group LP (The) 3,721 96,188 KKR & Co. LP 5,283 120,717 Chemicals (1.9%) BASF SE (Germany) 660 63,259 Dow Chemical Co. (The) 1,568 77,208 OCI Partners LP 4,763 85,734 Potash Corp. of Saskatchewan, Inc. (Canada) 1,167 41,895 Commercial services and supplies (0.3%) Edenred (France) 1,775 48,426 Communications equipment (1.4%) Cisco Systems, Inc. 3,271 96,527 Telefonaktiebolaget LM Ericsson (Sweden) 8,135 105,481 Construction and engineering (0.7%) ACS Actividades de Construccion y Servicios SA (Spain) 2,562 95,242 Diversified consumer services (2.0%) Affinity Education Group, Ltd. (Australia) (NON) 117,570 118,090 H&R Block, Inc. 5,054 172,594 Diversified financial services (1.2%) Challenger, Ltd. (Australia) 14,016 76,777 CME Group, Inc. 967 92,764 Diversified telecommunication services (5.8%) AT&T, Inc. 5,929 204,906 BCE, Inc. (Canada) 1,528 66,872 CenturyLink, Inc. 1,657 62,734 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,100 68,288 Spark New Zealand, Ltd. (New Zealand) 38,078 94,132 Telstra Corp., Ltd. (Australia) 16,364 81,407 Verizon Communications, Inc. 3,017 149,191 Vivendi SA (France) 4,400 107,413 Electric utilities (3.2%) Duke Energy Corp. 1,028 80,749 Exelon Corp. 4,180 141,786 FirstEnergy Corp. 2,235 78,180 NextEra Energy, Inc. 875 90,528 SSE PLC (United Kingdom) 2,864 69,552 Electronic equipment, instruments, and components (0.7%) Synnex Technology International Corp. (Taiwan) 71,000 103,451 Energy equipment and services (0.7%) Aker Solutions ASA 144A (Norway) (NON) 8,162 45,782 Transocean, Ltd. (Switzerland) 3,392 54,330 Food and staples retail (0.5%) Wesfarmers, Ltd. (Australia) 2,152 73,799 Food products (3.1%) Kraft Foods Group, Inc. 1,013 64,893 Nestle SA (Switzerland) 2,626 204,935 Orkla ASA (Norway) 5,519 43,340 Pinnacle Foods, Inc. 3,769 136,815 Gas utilities (0.5%) Tokyo Gas Co., Ltd. (Japan) 11,000 67,032 Health-care providers and services (0.6%) Sonic Healthcare, Ltd. (Australia) 6,122 93,002 Hotels, restaurants, and leisure (3.4%) Flight Centre Travel Group, Ltd. (Australia) 3,928 126,476 McDonald's Corp. 395 39,066 SJM Holdings, Ltd. (Hong Kong) 52,000 75,098 TUI AG (Germany) 9,018 163,867 Wynn Resorts, Ltd. 584 83,220 Household durables (2.2%) Persimmon PLC (United Kingdom) 5,872 159,915 Skyworth Digital Holdings, Ltd. (China) 230,000 163,970 Independent power and renewable electricity producers (1.6%) Abengoa Yield PLC (Spain) 4,284 140,472 NextEra Energy Partners LP 2,206 87,027 Industrial conglomerates (1.4%) General Electric Co. 3,978 103,388 Siemens AG (Germany) 830 92,714 Insurance (3.8%) Admiral Group PLC (United Kingdom) 3,204 72,961 Allianz SE (Germany) 643 107,645 Delta Lloyd NV (Netherlands) 5,949 107,980 SCOR SE (France) 2,159 71,176 Zurich Insurance Group AG (Switzerland) 563 179,999 Leisure products (0.4%) Hasbro, Inc. 964 60,072 Media (2.2%) Comcast Corp. Class A 2,347 139,365 Liberty Global PLC Ser. C (United Kingdom) 1,466 76,481 Liberty Global PLC Ser. A (United Kingdom) 597 32,274 RTL Group SA (Belgium) 660 65,290 Metals and mining (0.6%) BHP Billiton PLC (Australia) 2,050 51,161 Freeport-McMoRan, Inc. (Indonesia) 1,854 40,102 Multi-utilities (1.6%) Ameren Corp. 1,842 78,119 Veolia Environnement SA (France) 7,583 147,652 Multiline retail (0.2%) Myer Holdings, Ltd. (Australia) 20,380 29,579 Oil, gas, and consumable fuels (8.4%) Chevron Corp. 1,337 142,631 ENI SpA (Italy) 4,626 86,348 Exxon Mobil Corp. 972 86,061 Gaztransport Et Technigaz SA (France) 2,772 170,517 MarkWest Energy Partners LP 1,458 94,697 Origin Energy, Ltd. (Australia) 5,211 49,811 Plains All American Pipeline LP 2,041 101,825 Royal Dutch Shell PLC Class A (United Kingdom) 7,521 245,927 Scorpio Tankers, Inc. 25,949 224,718 Personal products (0.7%) Asaleo Care, Ltd. (Australia) (NON) 68,622 96,176 Pharmaceuticals (11.7%) AbbVie, Inc. 3,271 197,896 AstraZeneca PLC (United Kingdom) 3,455 238,403 Bristol-Myers Squibb Co. 2,236 136,217 Eli Lilly & Co. 3,002 210,650 GlaxoSmithKline PLC (United Kingdom) 5,628 133,938 Johnson & Johnson 1,587 162,683 Merck & Co., Inc. 1,584 92,727 Pfizer, Inc. 7,484 256,851 Sanofi (France) 1,287 126,307 Takeda Pharmaceutical Co., Ltd. (Japan) 2,500 128,044 Real estate investment trusts (REITs) (5.6%) Blackstone Mortgage Trust, Inc. Class A 2,625 75,889 Boston Properties, Inc. 972 133,563 CYS Investments, Inc. 4,763 43,296 Equity Lifestyle Properties, Inc. 1,847 99,498 Gaming and Leisure Properties, Inc. 4,374 148,060 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 3,694 61,431 Healthcare Trust of America, Inc. Class A 1,303 36,158 Hibernia REIT PLC (Ireland) 72,316 97,110 MFA Financial, Inc. 5,540 44,098 Ventas, Inc. 972 72,385 Real estate management and development (0.7%) Nexity SA (France) 2,377 97,861 Semiconductors and semiconductor equipment (2.7%) Intel Corp. 6,423 213,565 Maxim Integrated Products, Inc. 3,013 103,632 Texas Instruments, Inc. 1,224 71,971 Software (1.6%) Microsoft Corp. 5,102 223,723 Specialty retail (0.7%) Gap, Inc. (The) (S) 2,333 97,053 Technology hardware, storage, and peripherals (2.0%) Apple, Inc. 562 72,195 Canon, Inc. (Japan) 1,800 58,591 Neopost SA (France) 1,186 63,971 Seagate Technology PLC 1,458 89,113 Tobacco (4.7%) Altria Group, Inc. 3,348 188,459 British American Tobacco (BAT) PLC (United Kingdom) 2,425 141,592 Japan Tobacco, Inc. (Japan) 3,500 110,590 Lorillard, Inc. 1,750 119,735 Philip Morris International, Inc. 1,427 118,384 Trading companies and distributors (1.9%) ITOCHU Corp. (Japan) 3,900 43,747 Mitsubishi Corp. (Japan) 2,700 54,012 Mitsui & Co., Ltd. (Japan) 8,500 118,289 Rexel SA (France) 2,768 54,083 Wireless telecommunication services (1.0%) Vodafone Group PLC (United Kingdom) 40,216 139,324 Total common stocks (cost $12,528,742) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 2,034 $98,649 Total convertible preferred stocks (cost $101,412) SHORT-TERM INVESTMENTS (3.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 82,500 $82,500 Putnam Short Term Investment Fund 0.10% (AFF) 388,872 388,872 Total short-term investments (cost $471,372) TOTAL INVESTMENTS Total investments (cost $13,101,526) (b) FORWARD CURRENCY CONTRACTS at 2/28/15 (aggregate face value $4,978,021) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/18/15 $228,622 $233,026 $4,404 Barclays Bank PLC Australian Dollar Sell 4/15/15 35,700 35,697 (3) Canadian Dollar Buy 4/15/15 229,438 243,098 (13,660) Hong Kong Dollar Buy 5/20/15 78,933 78,943 (10) Japanese Yen Buy 5/20/15 232,133 235,481 (3,348) Citibank, N.A. Australian Dollar Buy 4/15/15 27,438 28,229 (791) Danish Krone Buy 3/18/15 102,599 114,812 (12,213) Japanese Yen Buy 5/20/15 103,748 105,522 (1,774) Swiss Franc Sell 3/18/15 53,526 51,706 (1,820) Credit Suisse International Australian Dollar Sell 4/15/15 258,633 264,865 6,232 New Zealand Dollar Sell 4/15/15 112,465 113,828 1,363 Norwegian Krone Buy 3/18/15 107,599 118,855 (11,256) Swedish Krona Buy 3/18/15 71,666 80,553 (8,887) Deutsche Bank AG Australian Dollar Buy 4/15/15 90,498 93,119 (2,621) British Pound Sell 3/18/15 280,336 286,393 6,057 Euro Sell 3/18/15 539,245 604,882 65,637 Goldman Sachs International Australian Dollar Sell 4/15/15 243,121 250,203 7,082 Euro Sell 3/18/15 264,924 295,934 31,010 HSBC Bank USA, National Association Australian Dollar Buy 4/15/15 103,905 106,913 (3,008) British Pound Sell 3/18/15 62,211 63,404 1,193 Canadian Dollar Buy 4/15/15 111,281 117,864 (6,583) Euro Buy 3/18/15 207,955 232,260 (24,305) JPMorgan Chase Bank N.A. British Pound Buy 3/18/15 41,371 40,478 893 Canadian Dollar Sell 4/15/15 54,362 57,606 3,244 Euro Sell 3/18/15 48,687 43,070 (5,617) Japanese Yen Buy 5/20/15 4,167 3,643 524 Norwegian Krone Sell 3/18/15 145,843 164,747 18,904 Singapore Dollar Buy 5/20/15 104,882 106,150 (1,268) Swedish Krona Sell 3/18/15 34,801 24,360 (10,441) Swiss Franc Buy 3/18/15 45,444 45,006 438 State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 228,311 234,929 6,618 British Pound Buy 3/18/15 71,627 71,568 59 Canadian Dollar Buy 4/15/15 25,102 26,585 (1,483) Israeli Shekel Buy 4/15/15 26,665 26,870 (205) Japanese Yen Sell 5/20/15 29,911 30,210 299 Swedish Krona Buy 3/18/15 30,459 34,230 (3,771) Swiss Franc Buy 3/18/15 68,219 67,550 669 UBS AG British Pound Buy 3/18/15 187,712 188,211 (499) WestPac Banking Corp. Japanese Yen Buy 5/20/15 56,242 57,221 (979) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through February 28, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $14,371,278. (b) The aggregate identified cost on a tax basis is $13,163,897, resulting in gross unrealized appreciation and depreciation of $1,641,409 and $518,845, respectively, or net unrealized appreciation of $1,122,564. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $715,609 $2,299,886 $2,626,623 $79 $388,872 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $82,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $83,200. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 800 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $78,805 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 52.1% United Kingdom 10.0 France 6.9 Australia 6.7 Japan 5.8 Germany 3.9 Switzerland 3.1 Belgium 1.7 Spain 1.7 Canada 1.4 China 1.1 Netherlands 0.8 Sweden 0.7 Taiwan 0.7 Ireland 0.7 New Zealand 0.7 Norway 0.6 Italy 0.6 Hong Kong 0.5 Indonesia 0.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $80,348 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,321,120 $596,849 $— Consumer staples 1,585,540 280,565 — Energy 1,252,836 49,811 — Financials 2,180,427 235,136 — Health care 1,555,672 221,046 — Industrials 615,140 305,355 — Information technology 1,040,178 162,042 — Materials 359,359 — — Telecommunication services 730,440 243,827 — Utilities 914,065 67,032 — Total common stocks — Convertible preferred stocks — 98,649 — Short-term investments 388,872 82,500 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $40,084 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $154,626 $114,542 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$6,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $4,404 $– $– $7,595 $71,694 $38,092 $1,193 $24,003 $7,645 $– $– $154,626 Total Assets $4,404 $– $– $7,595 $71,694 $38,092 $1,193 $24,003 $7,645 $– $– $154,626 Liabilities: Forward currency contracts# $– $17,021 $16,598 $20,143 $2,621 $– $33,896 $17,326 $5,459 $499 $979 $114,542 Total Liabilities $– $17,021 $16,598 $20,143 $2,621 $– $33,896 $17,326 $5,459 $499 $979 $114,542 Total Financial and Derivative Net Assets $4,404 $(17,021) $(16,598) $(12,548) $69,073 $38,092 $(32,703) $6,677 $2,186 $(499) $(979) $40,084 Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– $– $– Net amount $4,404 $(17,021) $(16,598) $(12,548) $69,073 $38,092 $(32,703) $6,677 $2,186 $(499) $(979) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2015
